                 Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 1 of 12



 1   LAW OFFICE OF PAUL GATTONE
     Paul Gattone, AZ Bar No. 012482
 2   gattonecivilrightslaw@gmail.com
 3   301 South Convent Avenue
     Tucson, Arizona 85701
 4   Tel: (520) 623-1922
     Fax: (520) 882-3066
 5
     MACDONALD HOAGUE & BAYLESS
 6   Jeffrey L. Taren, WA Bar No. 50275
 7   Pro Hac Vice Petition Pending
     JeffreyT@mhb.com
 8   705 2nd Avenue, Suite 1500
     Seattle, WA 98104
 9   Tel: (206) 694-1638
     Fax: (206) 343-3961
10

11

12

13                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
14

15
     CHRISTINE NILSSON,                                  Case No:
16
                            Plaintiff,                   COMPLAINT FOR INJUNCTIVE,
17                                                       DECLARATORY AND MONETARY
            v.                                           RELIEF
18
     CRYSTAL BAY HOMEOWNERS’
19   ASSOCIATION, an Arizona nonprofit
     corporation; KINNEY MANAGEMENT
20   SERVICES, INC., an Arizona corporation; and
     SCOTT DARNALL, an individual,
21
                            Defendants.
22

23          NOW COMES PLAINTIFF, Christine Nilsson by her attorneys MacDonald Hoague &
24   Bayless and Paul Gattone and complains against Defendants Crystal Bay Homeowners
25   Association, Kinney Management Services and Scott Darnall as follows:
26                                        I.    INTRODUCTION
27          1.01     This is an action for temporary and permanent injunctive and declaratory relief


                                                                             MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 1                                                             705 Second Avenue, Suite 1500
                                                                                  Seattle, Washington 98104
                                                                             Tel 206.622.1604 Fax 206.343.3961
                 Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 2 of 12



 1   and actual and punitive damages under Title VIII of the Civil Rights Act of 1968, as amended by

 2   the Fair Housing Amendments Act of 1988 (the “Fair Housing Act”), 42 U.S.C. §§ 3601-3619,

 3   for Defendants’ unlawful refusal to accommodate the medical needs of Plaintiff, a disabled

 4   military veteran.1 Defendants have repeatedly refused to allow Plaintiff to park her handicap

 5   accessible van, needed to transport her service animal and mobility assistive devices, on her own

 6   privately owned driveway. Despite her detailed request for accommodation complete with

 7   medical documentation and military records showing her disabled status and need for

 8   accommodation, Defendants have issued Plaintiff multiple parking violations and have now

 9   threatened her with fines and legal action claiming, falsely, that her handicap accessible van is a

10   commercial vehicle which is not allowed to be parked at her home.

11                                       II.       JURISDICTION AND VENUE

12            2.01      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

13   1331 and 1343(a)(3) and 42 U.S.C. §3613(a)(1).

14            2.02      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the

15   events giving rise to the Plaintiff’s allegations occurred in Chandler, Arizona, the subject

16   property is located in this District, and Defendants reside and/or do business in this District.

17                                       III.      THE APPLICABLE STATUTE

18            3.01      42 U.S.C. §3604(f)(2) of the Fair Housing Amendments Act (FHAA) makes it

19   illegal to discriminate against any person in the terms, conditions, or privileges of sale or rental

20   of a dwelling or in the provision of services or facilities in connection with such dwelling

21   because of handicap of:

22                      A.        That person; or

23                      B.        A person residing in or intending to reside in that dwelling after it is so

24            sold, rented or made available; or

25
     1
26     In referring to the Fair Housing Amendments Act (FHAA), the Ninth Circuit “uses the terms ‘disability’ and ‘disabled,’ except
     when referring to the FHAA's statutory language, which uses ‘handicap’ and ‘handicapped.’” Giebeler v. M & B Assocs., 343
27   F.3d 1143, 1146 n. 2 (9th Cir. 2003). The Court “assign[s] these terms identical meaning.” McGary v. City of Portland, 386
     F.3d 1259, 1262 (9th Cir. 2004) (citing id.).


                                                                                                  MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 2                                                                                  705 Second Avenue, Suite 1500
                                                                                                       Seattle, Washington 98104
                                                                                                  Tel 206.622.1604 Fax 206.343.3961
                  Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 3 of 12



 1                       C.        Any person associated with that person.

 2             3.02      For the purposes of the above subsections, discrimination includes, “A refusal to

 3   make reasonable accommodations in rules, policies, practices or services, when such services
 4   may be necessary to afford such person equal opportunity to use and enjoy a dwelling.” The
 5
     legislative history of the disability provisions of the Fair Housing Act makes it clear that
 6
     Congress intended the FHAA to trump private arrangements that impeded the enjoyment of
 7
     rights by people with disabilities.2 The FHAA’s legislative history confirms that its reach
 8

 9   extends to prohibit discrimination based on the enforcement of private agreements, such as the

10   sale of newly constructed homes and lots. Gittleman v. Woodhaven Condo. Assn., 972 F. Supp.

11   2d 894, 899 (D.N.J. 1997) (citing H.R. Rep. No. 100-711, 100th Cong., 2d Sess., reprinted in
12
     1988 U.S.C.C.A.N. 2173, 2184-85); see also Smith v. Brown, No. C10-1021 MJP, 2010 WL
13
     3120203, at *7 (W.D. Wash. Aug. 9, 2010).
14
               3.03      Congress adopted the reasonable accommodation provision to require housing
15
     providers to make exceptions to generally applicable rules for people with disabilities. In
16

17   adopting the reasonable accommodation provision, Congress explained that:

18             A discriminatory rule, policy, practice or service is not defensible simply because
               that is the manner in which such rule or practice has traditionally been constituted.
19             This section would require that changes be made to such traditional rules or
               practices if necessary to permit a person with handicaps an equal opportunity to
20
               use and enjoy a dwelling.
21

22             3.04      The Joint Statement of the United States Department of Housing and Urban

23   Development and the Department of Justice, entitled, “Reasonable Accommodation Under the

24   Fair Housing Act” (May 17, 2004), states, in part, that:

25             A ‘reasonable accommodation’ is a change, exception, or adjustment to a rule,
26
     2
       With respect to state or local laws, the Fair Housing Act provides that “any law of a State, a political subdivision, or other such
27   jurisdiction that purports to require or permit any action that would be a discriminatory housing practice under this subchapter
     shall to that extent be invalid.” 42 U.S.C. § 3615.


                                                                                                      MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 3                                                                                      705 Second Avenue, Suite 1500
                                                                                                           Seattle, Washington 98104
                                                                                                      Tel 206.622.1604 Fax 206.343.3961
              Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 4 of 12



 1          policy, practice, or service that may be necessary for a person with a disability to
            have an equal opportunity to use and enjoy a dwelling, including public and
 2          common use spaces. Since rules, policies, practices, and services may have a
            different effect on persons with disabilities than on other persons, treating persons
 3          with disabilities exactly the same as others will sometimes deny them an equal
            opportunity to use and enjoy a dwelling. The Act makes it unlawful to refuse to
 4          make reasonable accommodations to rules, policies, practices, or services when
            such accommodations may be necessary to afford persons with disabilities an
 5          equal opportunity to use and enjoy a dwelling.

 6
                                              IV.    PARTIES
 7
            4.01     Plaintiff Christine Nilsson is a disabled military veteran who resides in Chandler,
 8
     Arizona. After leaving the military with a 50% disability, Ms. Nilsson served as an investigative
 9
     agent with the U.S. Department of Homeland Security where she was injured on duty and
10
     subsequently granted a Disability Retirement in November 2019. As a result of her injuries, Ms.
11
     Nilsson has a severe mobility impairment which interferes with her ability to walk and requires
12
     her to use assistive devices including a cane, a walker, a service animal and other adaptive
13
     equipment. Ms. Nilsson is therefore a person with a disability within the meaning of §802(h) of
14
     the Fair Housing Act, 42 U.S.C. §3602(h). Plaintiff has resided in her single family detached
15
     home within the Crystal Bay Homeowners’ Association since 1995. Ms. Nilsson is an aggrieved
16
     party as that term is defined in the Fair Housing Act.
17
            4.02     Defendant Crystal Bay Homeowners Association (hereinafter referred to as the
18
     “HOA”) is an Arizona nonprofit corporation that regulates a community consisting of 169 homes
19
     located on the south side of Ray Road just east of 101 Freeway in Chandler, Arizona. The HOA
20
     enforces the Declarations of Covenants, Conditions, Restrictions, Reservations and Easements
21
     for Crystal Bay. The HOA is governed by a Board of Directors and employs Defendant Kinney
22
     Management Services, Inc. as its agent to help manage the HOA. All of the actions described
23
     herein by Kinney were taken as agent for and on behalf of the HOA.
24
            4.03     Defendant Kinney Management Services, Inc. (hereinafter referred to as
25
     “Kinney”) is an Arizona corporation doing business within Maricopa County. Kinney is in the
26
     business of managing communities such as Crystal Bay on behalf of HOAs. At all times
27


                                                                              MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 4                                                              705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                                                                              Tel 206.622.1604 Fax 206.343.3961
                Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 5 of 12



 1   relevant to this complaint, Kinney acted as the management agent for Defendant HOA and was

 2   responsible for enforcing parking and other Rules and Regulations at Crystal Bay. All of the

 3   actions described herein on the part of Kinney were taken on its own behalf and as agent for

 4   Defendant HOA.

 5          4.04     Defendant Scott Darnall is an individual who works for Kinney Management

 6   Services. More specifically, Defendant Darnall is the property manager of the Defendant HOA.

 7   In that capacity, Darnall was responsible for implementing the policies of the HOA Board,

 8   including the sending of Violation Notices and participated in the denial of the Plaintiff’s request

 9   for accommodation. All of the actions of Defendant Darnall were taken as agent for Defendants

10   Kinney and HOA.

11                                 V.      FACTUAL ALLEGATIONS

12          5.01     On or about 1995, Plaintiff purchased her single-family residence located at 921

13   N. Woodburne Drive, Chandler, AZ 85224. Plaintiff’s residence is within the Crystal Bay

14   subdivision and as such she is a member of the Crystal Bay Homeowners Association.

15          5.02     In July of 2003, Plaintiff was honorably discharged from the Navy with a service-

16   related disability. Ms. Nilsson was awarded a 50% disability from the Department of Veterans

17   Affairs.

18          5.03     After her service in the Navy, Plaintiff became employed as a Special Agent for

19   the United States Department of Homeland Security.

20          5.04     In 2019, Ms. Nilsson suffered a job-related injury that left her permanently and

21   totally disabled. In November of 2019, she was approved by the federal Office of Personnel for

22   a 100% disability retirement due to her multiple medical conditions, including complex regional

23   pain syndrome, osteoarthritis and a variety of neuromuscular disorders.

24          5.05     On January 20, 2020, Plaintiff sent an email to Defendant Darnall notifying him

25   and Kinney that she had a “progressive nerve disorder” and that as a result of this disorder she

26   would be purchasing a “Mobility Accessible Vehicle (Van) as transportation.” She further

27   notified Darnall at that time that she had been determined to be 100% disabled by the federal


                                                                              MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 5                                                              705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                                                                              Tel 206.622.1604 Fax 206.343.3961
               Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 6 of 12



 1   government and offered to make her VA records available if necessary. She asked Mr. Darnall

 2   for approval to park a Mobility Accessible Vehicle in the driveway of her residence. She

 3   notified him that her request for approval was “time sensitive” as she was about to make a major

 4   purchase and she wanted approval of the HOA before making the purchase.

 5           5.06      On January 22, 2020, Defendant Darnall wrote Plaintiff that: “Your request is for

 6   the Board to allow the vehicle in violation of the CC&Rs. The problem is that the Board has a

 7   fiduciary responsibility to enforce the CC&Rs. I’m sorry but, they have not yet decided to grant

 8   a waiver or even if they are able to do that.”

 9           5.07      Ms. Nilsson made another request to Mr. Darnall on January 24, 2020. She

10   informed him that he had a duty not to discriminate against her as a disabled resident. Darnall

11   responded by acknowledging that since there is a disability involved, there “may be a legal

12   reason to vary from the governing documents.” Nevertheless, he informed her that he would not

13   be able to provide her with an immediate response as the Board had asked him to get a legal

14   opinion on the issue.

15           5.08      On January 21, 2020, at 2:20:24 PM, Mr. Darnall wrote Plaintiff that “The board

16   is communicating on this issue and has not yet come to a conclusion as it appears to violate the

17   CC&Rs.”

18           5.09      On January 30, 2020, Ms. Nilsson sent an email to Darnall informing him that she

19   had spoken with one of the Board members who had told her that he believed her request was for

20   a “commercial vehicle.” Ms. Nilsson informed Darnall that she was not purchasing a

21   commercial vehicle but that the van to be purchased was a passenger vehicle that is wheelchair

22   accessible.

23           5.10      By letter dated December 14, 2020, Plaintiff was granted financial assistance

24   from the Department of Veterans Affairs to purchase a vehicle plus adaptive equipment to assist

25   her disability.

26           5.11      On June 1, 2021, Dr. Richard H. Carmona, 17th Surgeon General of the United

27   States, provided Plaintiff with the following letter:


                                                                               MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 6                                                               705 Second Avenue, Suite 1500
                                                                                    Seattle, Washington 98104
                                                                               Tel 206.622.1604 Fax 206.343.3961
                Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 7 of 12



 1           June 1, 2021

 2           RE: Special Agent (Ret.) Christine Nilsson

 3           To Whom It May Concern:
                    SA (Ret.) Christine Nilsson has been known to me for over 3 decades.
 4           During this time, she has sustained injuries and chronic pain syndromes for which
 5           she would benefit from the use of a service dog.

 6                    Thank you for your consideration.

 7           Sincerely,
 8
             Richard H. Carmona, M.D., M.P.H., F ACS
 9           17th Surgeon General of the United States

10           5.12     On May 23, 2021, Defendant HOA sent Plaintiff a Notice of Violation demanding

11   that she remove her handicap accessible van, which they referred to as a “commercial vehicle,”

12   from her driveway.

13           5.13     On May 27, 2021, Plaintiff sent Defendant Darnall an email informing him that

14   her vehicle was not a commercial vehicle. She reminded him that she was a disabled veteran and

15   that the vehicle was a passenger vehicle to aid her disability.

16           5.14     At the same time that she sent her email to Darnall, Plaintiff sent a letter to the

17   Defendant HOA and to Kinney informing them as well that her vehicle was not a commercial

18   vehicle but was purchased through a federal grant as an accessibility equipped motor vehicle to

19   aid her disability. She notified Defendants that “It is parked on my driveway without creating

20   any obstructions to the egress allowing pedestrians and/or vehicle traffic.”

21           5.15     On May 28, 2021, Plaintiff was provided with a letter from the car dealership

22   where she purchased her accessible vehicle which she forwarded to the Defendant HOA. The

23   letter stated:

24           To whom it may concern,
25
                     One of our customers reached out to us for a letter confirming their
26           purchase intent. We sold 2021 Ford Transit Van to Christine Nilsson with the
             intent to register it as a personal use vehicle. The vehicle will also be having a
27           disability upfit as requested from the Department of Veterans Affairs. The VA

                                                                                 MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 7                                                                 705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
             Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 8 of 12



 1         assisted Ms. Nilsson with the purchase of this vehicle. It is the understanding of
           the Faricy Boys Ford and the VA that this vehicle will be used personally and not
 2         for business or commercial purposes as her motor vehicle registration states. As a
 3         Dealership, a Commercial Vehicle is registered with intent for Business or
           Commercial use, this vehicle was registered for personal use. Please feel free to
 4         contact me with any questions I may be able to assist with.

 5                   Ben Herold Sales Manager
                     Faricy Boys Ford
 6

 7
           5.16      On June 2, 2021, Plaintiff sent Darnall another email. This one stated as follows:
 8
           Dear Scott Darnall, Community Manager
 9         Kinney Management Services / Crystal Bay Homeowners Association,

10                 I live in the Crystal Bay Subdivision at 921 N. Woodburne Drive on Lot
           #71. I have a disability as defined under the Fair Housing Act, and am having
11         difficulty with parking.

12                 I respectfully request the a parking accommodation under the FHA:
           provision of an accessible, parking space on my residential driveway for my
13         personally owned Ford Transit Van accessibility equipped for myself and my
           service animal. I am requesting that the the approval of the parking space be
14         located at my residence 921 N. Woodburne Drive Chandler, Arizona 85224.
           Without this accommodation, I am unable to equally use and enjoy the housing
15         subdivision to the same extent as residents without disabilities.

16                  I am making this request for a reasonable accommodation because of my
           disability. I have a physical impairment that substantially limits walking. As a
17         result, on occasion I am required to use a mobility device. I am in possession of
           both a valid disabled parking placard and plate issued by the Arizona Department
18         of Motor Vehicles.

19                 If there is any expense to providing this reasonable accommodation, I am
           requesting that you cover the cost. According to the U.S. Department of Housing
20         and Urban Development (HUD), housing providers are responsible for the costs
           of parking accommodations.
21
                    Courts have treated requests for parking spaces as requests for a
22         reasonable accommodation and have placed the responsibility for providing the
           parking space on the housing provider, even if provision of an accessible or
23         assigned parking space results in some cost to the provider. For example, courts
           have required a housing provider to provide an assigned space even though the
24         housing provider had a policy of not assigning parking spaces or had a waiting
           list for available parking. However, housing providers may not require persons
25         with disabilities to pay extra fees as a condition of receiving accessible parking
           spaces. Providing a parking accommodation could include creating signage,
26         repainting markings, redistributing spaces, or creating curb cuts. This list is not
           exhaustive. See http://www.hud.gov/offices/fheo/library/huddojstatement.pdf at
27         Answer to Question 11 in Joint Statement of the Department of Housing and
           Urban Development (HUD) and

                                                                             MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 8                                                             705 Second Avenue, Suite 1500
                                                                                  Seattle, Washington 98104
                                                                             Tel 206.622.1604 Fax 206.343.3961
                Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 9 of 12



 1                   Please provide a response within 7 business days.

 2                 Your prompt consideration of this reasonable accommodation request is
            appreciated. If you believe that I have not provided sufficient documentation to
 3          support our request, please engage in the interactive process to help us understand
            what additional documentation is needed.
 4
                    I look forward to resolving this matter informally. I appreciate your
 5          attention to this matter and look forward to your written response.

 6                   Sincerely,

 7                   Christine Nilsson

 8
            5.17     On June 3, 2021, Defendant Darnall notified Plaintiff that he had forwarded her
 9
     information to the HOA Board. He notified her that he had “no authority to resolve an issue
10
     contrary to the CC&Rs.”
11
            5.18     On June 3, 2021, Plaintiff submitted a second letter to the Board from her car
12
     dealership to clarify any ambiguities. That letter stated:
13
            To whom it may concern,
14
            For clarification - Ms. Nilsson informed us after sending the letter to her HOA
15          that somehow our clarifying statement regarding how a dealership registers a
            commercial vehicle infers and/or confirmed that her Ford Transit Van is a
16          Commercial Vehicle. The statement was provided to assist the HOA with what is
            and is not a commercial vehicle. It is unfortunate that our statement was
17          misinterpreted by Kenney Management Services employee Scott Darnell. The
            Ford Transit Van that was purchased by Ms. Nilsson through our dealership is
18          NOT a commercial vehicle and is not defined as such.

19          Ben Herold
            Sales Manager
20          Faricy Boys

21          5.19     Despite her multiple requests for accommodation, on June 3, 2021, Defendant

22   HOA issued Plaintiff a Second Notice of Violation and again demanded that she remove her

23   vehicle.

24          5.20     On June 9, 2021, Ms. Nilsson notified Defendants that they were violating the

25   Fair Housing Act. In a good faith attempt to obtain compliance with the law, Ms. Nilsson sent

26   Defendants a copy of her handicap license plate. She further informed the Defendants:

27          I am sure as a management company in Arizona representing an HOA you are

                                                                             MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 9                                                             705 Second Avenue, Suite 1500
                                                                                  Seattle, Washington 98104
                                                                             Tel 206.622.1604 Fax 206.343.3961
              Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 10 of 12



 1          familiar with the laws that govern disabled residence and you know that DMV
            does not provide a disability plate for commercial use vehicles. AZ DMV does
 2          however allow a disabled person to get a handicap placard to place in the
 3          windshield of a commercial vehicle which is to be used only by the disabled
            person. In my case the Arizona registered vehicle is personally owned and has a
 4          handicap/disabled license plate, see attached. Clearly indicating that the vehicle in
            question is not a commercial vehicle as you keep inferring. I feel I have been
 5          more than reasonable and have provided more than enough information attesting
            that my vehicle is NOT a commercial vehicle and that it was purchased for
 6          transportation of myself along with my service dog. As of this email I have also
 7          not been given a time for the next board meeting which I requested in my July
            2nd email. Please stop sending me inaccurate violation letters as part of my
 8          disability is exacerbated by stress and you are directly contributing to my pain and
            suffering.
 9
            5.21    Despite the plethora of documentation submitted to the Defendants establishing
10
     that Special Agent (ret.) Nilsson’s vehicle was a handicap accessible van, on June 28, 2021,
11
     Defendants issued Plaintiff what they titled a Final Notice demanding that she remove her
12
     vehicle within 14 days. This Notice threatened Plaintiff with legal and attorneys’ fees and other
13
     subsequent expenses if she did not comply with their edict.
14
            5.22    In response to this Final Notice, Plaintiff wrote the Defendants informing them
15
     that she had filed complaints with the U.S. Department of Housing and Urban Development.
16
     She also reminded the Defendants that she had requested a session with the HOA Board and had
17
     not even received a reply to her request.
18
            5.23    On July 21, 2021, Plaintiff attended a meeting of the Defendant HOA Board of
19
     Directors where her request for accommodation was supposed to be discussed. In blatant
20
     violation of the Fair Housing Act, the Defendant Board refused to approve Plaintiff’s request for
21
     accommodation.
22
            5.24    As a result of Defendants’ actions, Plaintiff has suffered humiliation, mental
23
     suffering, embarrassment, and emotional injury.
24
            5.25    The actions of Defendants being taken willfully, maliciously and/or with reckless
25
     disregard for the rights of Plaintiff justify an award of punitive damages.
26
27


                                                                              MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 10                                                             705 Second Avenue, Suite 1500
                                                                                   Seattle, Washington 98104
                                                                              Tel 206.622.1604 Fax 206.343.3961
               Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 11 of 12



 1           VI. FIRST CLAIM FOR RELIEF – REFUSAL TO REASONABLY
          ACCOMMODATE IN VIOLATION OF THE FEDERAL FAIR HOUSING ACT
 2

 3           6.01    The failure and refusal of Defendants to allow Plaintiff to park her handicap

 4   accessible vehicle in her own driveway constitutes a refusal to accommodate Plaintiff in

 5   violation of 42 U.S.C. §3604(f)(2) and §3604(f)(3)(B).

 6           6.02    Plaintiff will suffer irreparable injury in the event that injunctive relief does not

 7   issue to allow her the right to park her handicap accessible van in her driveway.

 8                                     VII.    PRAYER FOR RELIEF

 9           WHEREFORE, Plaintiff requests as follows:

10           A.      That temporary, preliminary and permanent injunctive relief be awarded in favor

11   of Plaintiff and against Defendants, prohibiting Defendants from continuing to discriminate

12   against Plaintiff and others similarly situated;

13           B.      That Plaintiff be awarded actual damages to compensate for the emotional injuries

14   that she has suffered resulting from Defendants’ conduct, and for the loss of the right to be free

15   from discrimination in real estate transactions;

16           C.      That Plaintiff be awarded punitive damages against each of the Defendants, upon

17   a finding that said Defendant acted willfully, wantonly, and/or with reckless disregard for the

18   rights of Plaintiff;

19           D.      That Plaintiff be awarded her reasonable attorneys’ fees and costs related to the

20   case; and

21           F.      That this Court grant Plaintiff such additional relief as it sees fit and just.

22   DATED this 29th day of July, 2021.

23                                                   LAW OFFICE OF PAUL GATTONE
24
                                                     By: /s Paul Gattone,
25                                                      Paul Gattone, AZ Bar No. 012482
                                                        gattonecivilrightslaw@gmail.com
26                                                      301 South Convent Avenue
                                                        Tucson, Arizona 85701
27                                                      Tel: (520) 623-1922 / Fax: (520) 882-3066

                                                                                 MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 11                                                                705 Second Avenue, Suite 1500
                                                                                      Seattle, Washington 98104
                                                                                 Tel 206.622.1604 Fax 206.343.3961
            Case 2:21-cv-01321-MTL Document 1 Filed 07/29/21 Page 12 of 12



 1                                      MacDONALD HOAGUE & BAYLESS

 2

 3                                      By: s/ Jeffrey L Taren           ____________
                                            Jeffrey L Taren, WSBA #50275
 4                                          Pro hac vice pending
                                            JeffreyT@MHB.com
 5
                                        Attorneys for Plaintiff
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27


                                                                  MACDONALD HOAGUE & BAYLESS
     COMPLAINT - 12                                                 705 Second Avenue, Suite 1500
                                                                       Seattle, Washington 98104
                                                                  Tel 206.622.1604 Fax 206.343.3961
